Title: From George Washington to Samuel Huntington, 6 June 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 6th June 1781.
                        
                        I have been honored with your Excellencys favors of the 28h May, with their several inclosures. I have
                            written to the board of War on the subject of the removal of the Convention troops, and have given it as my opinion, with my
                            reasons, that they had best, for the present, be halted in Pennsylvania. An exchange of those troops, upon proper terms,
                            would certainly be a desirable thing, but, under present circumstances, I do not think it would be advisable to give the
                            enemy any reinforcement of privates. Every Man they get adds immediately to their force—many of those whom we obtain in
                            exchange are out of their term of service, and consequently lost to us.
                        It is as much my wish as it can be Your Excellency’s that General Gates’s affair should be brought to a
                            decision. You must be convinced that nothing has been left undone by me to effect that purpose. General Gates informs me,
                            that he cannot think of serving untill the matter shall have been properly investigated, and that he shall retire in the
                            mean time to Virginia. I see no probability of any thing further being done untill there shall be some recess in southern
                            operations.
                        I hope the Rules of promotion, which Congress have been pleased to establish, will be generally satisfactory.
                            Individuals may be affected by the change of mode, but it will be impossible to devise a plan which will not interfere in
                            some degree with particular interests. 
                        I send your Excellency by this Conveyance duplicate of my letter of the 30th of May. The original was taken
                            in last Weeks Mail. The communication by the post from hence to Philada has become so dangerous, that I cannot, in future,
                            trust any dispatches of import by him, and I beg you will observe the same Rule. The parties which are sent out know the
                            exact time at which he may be expected and cannot fail of securing him. They have not the same opportunity of intercepting
                            Expresses, as the times of riding are uncertain. I have the honor to be with the greatest Respect yr Excellency’s Most obt
                            Servt
                        
                            Go: Washington

                        
                    